—Appeal by the defendant, as limited by his motion, from two sentences of the Supreme Court, Kings County (Tomei, J.), both imposed September 23, 1994.
Ordered that the sentences are affirmed.
The defendant effectively waived appellate review of his sentences as part of his plea agreement (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1).
In any event, we have examined the defendant’s contention that the sentences imposed are excessive, and find it to be without merit (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Rosenblatt, Copertino, Hart and Florio, JJ., concur.